Citation Nr: 0518433	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  03-23 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
August 1946.  He died in November 2001, and the appellant is 
his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the claim.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's death certificate indicates he died in 
November 2001, and that his immediate cause of death was 
metastatic head and neck cancer.

3.  The preponderance of the evidence is against a finding 
that the cause of the veteran's death is causally related to 
his active military service.


CONCLUSION OF LAW

Service connection is not warranted for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1103, 1310, 1312, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.300, 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Here, the RO sent preadjudication notice to the appellant by 
correspondence dated in March 2002, which was clearly before 
the August 2002 rating decision which is the subject of this 
appeal.  This correspondence specifically addressed the 
requirements for a grant of service connection for the cause 
of the veteran's death, informed the appellant of what 
information and evidence she must submit, what information 
and evidence will be obtained by VA, and the need for the 
appellant to advise VA of or submit any additional evidence 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holdings in Quartuccio, supra, and Pelegrini, supra.  

Moreover, the appellant has been provided with a copy of the 
appealed rating decision and the July 2003 Statement of the 
Case (SOC) which provided her with notice of the law and 
governing regulations regarding this case, as well as the 
reasons for the determinations made with respect to her 
claims.  In pertinent part, the SOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Therefore, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate this claim 
and the avenues through which she might obtain such evidence, 
and of the allocation of responsibilities between herself and 
VA in obtaining such evidence.  Accordingly, there is no 
further duty to notify.

Regarding the duty to assist, the Board notes that the 
appellant has had the opportunity to present evidence and 
argument in support of this claim.  However, it does not 
appear that she has identified the existence of any relevant 
evidence that has not been obtained or requested by the RO, 
as demonstrated by correspondence dated in April 2002.  As 
part of her August 2003 Substantive appeal, the appellant 
indicated that she did not want a Board hearing in 
conjunction with this appeal.  Further, for the reasons 
stated below, the Board finds that no additional development, 
to include a medical opinion, is warranted based on the facts 
of this case.  Consequently, the Board concludes that the 
duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating her 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran's death certificate indicates he 
died in November 2001, and that his immediate cause of death 
was metastatic head and neck cancer.

At the time of his death, the veteran was service-connected 
for deformity of the right arm, with shortening and 
limitation of motion, and for limitation of motion of the 
right wrist with non-union of the scaphoid.  Nothing 
indicates he ever submitted a claim of service connection for 
cancer of the head and/or neck during his lifetime.

The appellant essentially contends that the veteran's death 
was due to tobacco use while on active duty.  She maintains 
that the availability of tobacco products while the veteran 
was convalescing from a war injury contributed to his 
addiction, cancer, and ultimate death.

The veteran's service medical records contain no findings of 
metastatic cancer of the head and/or neck, nor any other type 
of cancer, during his period of active duty.  Further, there 
were no such findings on a January 1951 VA medical 
examination.

Various private medical records were obtained in conjunction 
with this claim which cover a period from 2000 to 2001.  
Among other things, these records reflect that the veteran 
underwent surgery in December 2000 for excision of squamous 
cell carcinoma of the lower lip.  In addition, various 
records note a history of laryngectomy in 1993 for squamous 
cell carcinoma of the larynx.  He also had a history of 
coronary artery disease, congestive heart failure, status-
post cardiac catheterization in 1995, chronic obstructive 
pulmonary disease (COPD), hypertension, hypothyroidism, and 
hyperlipidemia.

Records beginning in September 2001 note that the veteran was 
treated for an enlarging mass in his right upper neck, which 
was revealed to be metastatic squamous cell carcinoma.  
Subsequent records from October 2001 noted, in part, that he 
smoked 1 to 2 packs of cigarettes per day for 40 years, 
quitting 15 years earlier.  Thereafter, he smoked cigars and 
chewed tobacco.  

The record indicates that the veteran underwent radiotherapy 
and weekly chemotherapy for the metastatic squamous cell 
carcinoma of his neck.  However, despite this treatment, he 
passed away in November 2001.  The principal diagnoses from 
his final hospitalization were hypotension, secondary to 
hypovolemia; metastatic squamous cell cancer of the right 
neck; squamous cell cancer of the lower lip, status-post 
excision; and history of cancer of the larynx, status-post 
laryngectomy and radiotherapy.


Legal Criteria.  In order to establish service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In the case of contributory cause of death, it 
must be shown that a service-connected disability contributed 
substantially or materially to cause death.  38 C.F.R. 
§ 3.312(c)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cancer becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§  3.307, 3.309 (2003).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

For claims received by VA after June 9, 1998, a disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service.  38 C.F.R. 
§ 3.300(a).  Service connection, however, will not be 
prohibited if the disability or death can be service-
connected on some basis other than the veteran's use of 
tobacco products during service, or if the disability became 
manifest or death occurred during service.  See 38 C.F.R. § 
3.300 (b); see also 38 U.S.C.A. § 1103(a).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the appellant 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

As noted above, the veteran's death certificate indicates 
that his immediate cause of death was metastatic head and 
neck cancer.  However, the only contentions offered as to how 
the cause of death may be related to active service are the 
appellant's assertions that his cancer was due to his 
service-related tobacco use.  Specifically, the appellant 
asserts that the cause of the veteran's death should be 
service-connected because of the smoking habit he purportedly 
developed in service.  

Although the Board sympathizes with the appellant, the 
provisions of 38 U.S.C.A. § 1103 and 38 C.F.R. § 3.300 are a 
legal bar to her claim of service connection for the cause of 
the veteran's death based upon tobacco use.  Her claim was 
filed after the June 1998 effective date of these provisions, 
and nothing indicates that the veteran's metastatic cancer of 
the head and neck was manifest during his period of active 
duty.  Thus, she is not entitled to service connection for 
the veteran's death due to tobacco use as a matter of law.  
See Sabonis, supra (when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).

The Board further finds that no competent medical evidence 
has been submitted which otherwise links the cause of the 
veteran's death to his period of active service.  As already 
noted, there were no objective medical findings of cancer in 
the service medical records.  In fact, the first competent 
medical evidence of such a disability appears to be the 
history of laryngectomy in 1993 for squamous cell carcinoma 
of the larynx, more than 40 years after the veteran's 
separation from service.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (The normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.).

In light of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.  Moreover, there does not appear to be any reasonable 
possibility that additional development, to include a medical 
opinion, is warranted based on the facts of this case.  To 
request a medical opinion on the contended causal 
relationship at this late date would require a clinician to 
review the same record as summarized above: service medical 
records that do not show a diagnosis of cancer during active 
service; the normal post-service VA medical examination 
conducted in January 1951; the absence of medical findings of 
the claimed disability until many years after service; and no 
evidence to link the cause of the veteran's death to service 
other than his service-related tobacco use for which there is 
a legal bar to such claims.  Under these circumstances, any 
opinion on whether a disability is linked to service would 
obviously be speculative.  Simply put, there is no relevant 
complaint, clinical finding, or laboratory finding for a 
clinician to link the claimed disability to the veteran's 
military service.  Thus, the Board finds that no further 
development is warranted.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for the cause of the veteran's death, and it must 
be denied.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

In making this determination, the Board does not wish to 
convey any lack of sympathy for the appellant, nor for the 
circumstances which resulted in the veteran's death.  
However, the Board is bound by the fact that there is a legal 
bar for the benefit she seeks based on the veteran's tobacco 
use, and the fact that the preponderance of the evidence is 
otherwise against her claim.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


